DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 10-12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seiwald (WO 2017/021391, provided English translation being used).

Regarding independent claims 1, 5, and 15:
Seiwald discloses an apparatus and method for shifting an aircraft CG comprising:
a propulsion component (3) configured for assisting transition between first and second mobility phases (any two of the configurations in Figs 1A, 2A, and 3A);
an assembly configured to translate a movable ballast component (9) between forward an aft positions (as seen in Figs 1A, 2A, and 3A) to shift the CG longitudinally (due the shifting mass placement),
the ballast movement based on the transition between the two mobility phases (as seen in Figs 1A, 2A, and 3A; control system “[…] allows the tuning of the position of the movable mass to the current angles of incidence of the rotors); and
a control system (“digital control system”) to shift the mass (“[…] allows the tuning of the position of the movable mass to the current angles of incidence of the rotors).

Regarding claims 2, 10, and 19:
The discussion above regarding claims 1, 5, and 15 is relied upon.
Seiwald discloses the movable ballast comprising a power storage component (battery 9).

Regarding claims 3, 11, and 20:
The discussion above regarding claims 1, 10, and 15 is relied upon.
Seiwald discloses the propulsion component comprising a tilting rotor (3) configured to move between upright and prone positions in the respective first and second phases (as seen in Figs 1A, 2A, and 3A).

Regarding independent claim 5:
The discussion above regarding claim 1 is relied upon.
Seiwald discloses 

Regarding claim 6:
The discussion above regarding claim 5 is relied upon.
Seiwald discloses the control system configured to move the ballast linearly between forward and aft positions (as seen in Figs 1A, 2A, and 3A).

Regarding claims 7 and 18:
The discussion above regarding claims 5 and 15 is relied upon.
Seiwald discloses the mobility phases as hover (Fig 1A) and cruise (Fig 3A).

Regarding claim 12:
The discussion above regarding claim 11 is relied upon.
Seiwald discloses the tilting rotor coupled to a tilt wing (38) collectively moveable between the upright and prone positions (as seen in Figs 1A-3B).

Regarding claim 14:
The discussion above regarding claim 5 is relied upon.
Seiwald discloses the ballast positioned in a fuselage (as seen in Figs 1A, 2A, and 3A).

Regarding claims 16 and 17:
The discussion above regarding claim 15 is relied upon.
Seiwald discloses the ballast moved between forward and aft positions between the mobility phases to shift the CG (as seen in Figs 1A, 2A, and 3A; note: the mobility phases are not defined as specific flight modes in these claims).

Claim(s) 1, 3, 5, 7, 15-18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stanney et al. (US 2021/0047029).

Regarding independent claims 1, 5, and 15:
Stanney discloses an apparatus and method for shifting an aircraft CG comprising:
a propulsion component (101) configured for assisting transition between first and second mobility phases (e.g. Figs 1C and 2C);
an assembly configured to translate a movable ballast component (109) between forward an aft positions (as seen in e.g. Figs 1C and 2C) to shift the CG longitudinally (due the shifting mass placement),
the ballast movement based on the transition between the two mobility phases ([0008]); and
a control system ([0025]) to shift the mass (as the mass moves when the rotor rotates).

Regarding claims 3 and 20:
The discussion above regarding claims 1 and 15 is relied upon.
Stanney discloses the propulsion component comprising a tilting rotor (101) configured to move between upright and prone positions in the respective first and second phases (as seen in Figs 1C and 2C).

Regarding claims 7 and 18:
The discussion above regarding claims 5 and 15 is relied upon.
Stanney discloses the mobility phases as hover (Fig 1A) and cruise (Fig 2A).
Regarding claims 16 and 17:
The discussion above regarding claim 15 is relied upon.
Seiwald discloses the ballast moved between forward and aft positions between the mobility phases to shift the CG (as seen in Figs 1A, 2A, and 3A; note: the mobility phases are not defined as specific flight modes in these claims; also, the claims do not require the CG to shift only along the longitudinal axis).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiwald (‘391) in view of Kwon et al. (US 10 543 905).

The discussion above regarding claim 1 is relied upon.
Seiwald discloses a movable mass/battery to shift the CG of the aircraft, but does not disclose a rack gear drive mechanism.
Kwon teaches moving masses/batteries (e.g. Fig 8A) to shift the CG of the aircraft using a rack gear drive mechanism (col 17, lines 48-56) or the “lightest option” of a chain and sprocket mechanism (“bicycle chain”; col 17, lines 33-40) as alternative options amongst of a group of means for shifting the masses.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Seiwald to use rack gear drives or chain/sprockets as taught by Kwon for the predictable advantage of providing means for moving the masses which are lightweight (chain) to reduce the overall weight of the aircraft and permit increased load capacity or more secure shifting means (rack system) to ensure operability over time (as chains are more likely to slip than racks/gears).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiwald (‘391).

The discussion above regarding claim 7 is relied upon.
Seiwald discloses the control system substantially aligning the CG with a center of hover lift in the hover phase (as seen in Fig 1A, and schematically in Fig 4A), but does not disclose the CG ahead of a center of pressure of the aircraft in a cruise phase.
One of ordinary skill recognizes that the placement of the CG relative to the center of pressure affects the trim of the aircraft, i.e. pitch up or down. Movement toward the front leads to more pitch down trim, whereas movement toward the aft leads toward more pitch up trim. These trims affect the aircraft by changing the angle of attack of the lifting surfaces, which leads to varying lift properties between each trim orientation.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Seiwald to position the CG ahead of the center of pressure in the cruise phase for the predictable advantage of producing a nose-down trim for the aircraft, thus reducing the effects of flow separation (caused by nose up trims) such as loss of lift or stall.
Claims 10, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanney et al. (‘029) in view of Seiwald (‘391) or Kwon (‘905).

Regarding claim 10:
The discussion above regarding claim 5 is relied upon.
Stanney discloses a moveable ballast to shift the CG of the aircraft, and indicates the ballast may include “useful components” such as “engine and/or gearbox components or mission equipment” ([0027]), but does not disclose the ballast as a power storage component.
Seiwald and Kwon each disclose aircraft which use power storage components (batteries, as noted above) to shift the CG of the aircraft.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Stanney to use batteries as the ballast as taught by Seiwald and Kwon as these are “useful components” that may be used as the ballast for Stanney, and particularly to enable hybrid or all-electric aircraft propulsion, which are “greener” (reduced emissions) than conventional propulsion.

Regarding claim 11:
The discussion above regarding claim 10 is relied upon.
Stanney discloses the propulsion component comprising a tilting rotor (101) configured to move between upright and prone positions in the respective first and second phases (as seen in Figs 1C and 2C).


Regarding claim 13:
The discussion above regarding claim 11 is relied upon.
Stanney as modified renders the power storage component mounted intermediate of the tilting rotor and a pivot about which the rotor pivots (as seen in e.g. Fig 5A, the ballast is mounted between the pivot and the rotor along the mast).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or render obvious a moveable ballast component that is mechanically coupled to a moveable propulsion component such that the moveable propulsion component causes linear translation of the ballast component, in combination with the other limitations of the claim(s). The prior art generally discloses ballast components that are translated linearly, but these are not coupled to the propulsion components. The prior art only discloses the ballast and propulsion components mechanically coupled for rotational movement (Stanney et al., above), and it would not be obvious to mechanically coupled the ballast to move linearly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337. The examiner can normally be reached M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619